FILED

UNITED STATES DISTRICT COURT AUG g _ mm
F°R THE DISTR‘CT °F C°LUMBIA c‘§'§§l‘; l’o'?i».'l‘s$l§l.§§§?'é'§,'.‘f,‘.`.§‘i`,la
UNITED STATES OF AMERICA
v.  Criminal Action No.: 10-0l4l (RMU)
GUILLERMO MONDINO, z
Defendant.

0 R D E R
This matter comes before the court on the Report and Recommendation of Magistrate

Judge Facciola recommending that the trial court accept the defendant’s plea of guilty. Based on
a plea hearing conducted by Judge Facciola on June 23, 2010, and in accordance with the
requirements of Federal Rule of Criminal Procedure ll, Judge Facciola found that the plea of
guilty was knowingly and voluntarily made by the defendant, who was competent and fully
understood the nature and the consequences of entering such a plea. Having reviewed the Report
and Recommendation and Judge Facciola’s fmdings, it is this 9th day of August, 2010, hereby

ORDERED that Judge Facciola’s Report and Recommendation is adopted in full; and it

FURTHER ORDERED that the defendant’s plea of guilty is accepted.

;§.¢.»t_m*~,

\

§icardo M. Urbina
United States District Judge

S0 ORDERED.